SUMMARY ORDER

Appellant Emil D. Anghel, pro se, appeals the district court’s dismissal of his complaint for lack of subject matter jurisdiction pursuant to Fed.R.Civ.P. 12(h)(3), and moves to reject the Defendant-Appel-lee’s brief as improperly filed. We assume the parties’ familiarity with the underlying facts, the procedural history of the case, and the issues on appeal.
We review de novo the district court’s dismissal of a complaint for lack of subject matter jurisdiction. See Scherer v. Equitable Life Assurance Soc’y, 347 F.3d 394, 397 (2d Cir.2003). However, because An-ghel does not challenge the district court’s dismissal of his case for lack of jurisdiction, he has abandoned the only justiciable issue now before us, warranting the dismissal of his appeal. See LoSacco v. City of Middletown, 71 F.3d 88, 92-93 (2d Cir.1995) (holding that when a litigant, even if proceeding pro se, raises an issue before the district court but does not raise it on appeal, it is abandoned).1
For the foregoing reasons, the appeal is hereby DISMISSED, and Anghel’s motion to reject the Defendanb-Appellee’s brief is DENIED as moot.

. We note that the district court’s dismissal of Anghel's claims for lack of subject matter jurisdiction in no way precludes him from pursuing his claims in state court. This fact should not be construed, however, as any comment by us as to the merits of Anghel's claims.